COURT OF APPEALS OF VIRGINIA


Present: Judges Frank, McClanahan and Senior Judge Willis


NEWROADS SOUTHEAST AND
 TRAVELERS INDEMNITY COMPANY
 OF AMERICA
                                                                MEMORANDUM OPINION*
v.     Record No. 1034-07-3                                         PER CURIAM
                                                                   OCTOBER 9, 2007
MARTHA A. PERRYMAN


              FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                 (E. Albion Armfield; Frith Anderson & Peake, P.C., on brief), for
                 appellants.

                 (Aubrey R. Lesher; Greg Hairston; Virginia Legal Aid Society, Inc.,
                 on brief), for appellee.


       Newroads Southeast and its insurer (hereinafter referred to as “employer”) appeal a

decision of the Workers’ Compensation Commission finding that employer failed to prove

(1) Martha A. Perryman (claimant) was capable of performing all duties of her pre-injury

employment as of April 20, 2006; and (2) employer made a bona fide offer of selective

employment to claimant, which she unjustifiably refused. We have reviewed the record and the

commission’s opinion and find that this appeal is without merit. Accordingly, we affirm for the

reasons stated by the commission in its final opinion. See Perryman v. Newroads Southeast,

VWC File No. 222-41-81 (April 11, 2007). We dispense with oral argument and summarily

affirm because the facts and legal contentions are adequately presented in the materials before

the Court and argument would not aid the decisional process. See Code § 17.1-403; Rule 5A:27.

                                                                                          Affirmed.

       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.